


Exhibit 10.1


[westelllogooneline.jpg]




June 19, 2013




Mr. Richard S. Cremona
5800 Innovation Drive
Dublin, OH 43016


Dear Rich,


I am pleased to submit for your consideration the position of Senior VP and
Chief Operating Officer for Westell Technologies, Inc. (the “Company”), Westell,
Inc. ("Westell") and Kentrox, Inc. ("Kentrox" and together with Westell, the
"Operating Subsidiary") reporting to me.


Position Description:


As SVP and COO, you will proceed to merge all Sales, Service, and Operations
functions of Westell and Kentrox into an organization that you will directly
manage as COO with advice and consent from the CEO, and oversight from the Board
of Directors.


Compensation:


Your start date in this role is expected to be effective Monday, July 8, 2013.
Your base salary for this position will be $325,000 per year ($12,500.00 per pay
period), less applicable withholdings. You will also be eligible for an
incentive bonus annual target of 60% of base salary (with such award being
subject to and in accordance with the terms and conditions of the FY2014 Westell
Technologies, Inc. and Subsidiaries Performance Bonus Plan, Consolidated Company
Plan (“Bonus Plan”)). Your participation in the Bonus Plan will be prorated
based on your start date as COO, replacing and superseding the bonus terms of
your previous interim position letter of March 11, 2013 and the bonus plan
document sent to you dated May 3, 2013.


In addition to the compensation noted above, and upon final approval by the
Board of Directors (or the Compensation Committee), you will be awarded: 1) a
grant of Restricted Stock Units for the equivalent of 200,000 shares of Class A
Company common stock; and 2) you will be eligible to participate in the
long-term, performance-based equity award program for Company Officers. The
Restricted Stock Units will be governed by the Westell Technologies, Inc. 2004
Stock Incentive Plan, and will vest at 25% each year upon the anniversary of
their grant. A condition of vesting of each award is that you remain employed at
the Company on the applicable vesting date.






--------------------------------------------------------------------------------




Benefits:


You will continue to be subject to the existing payroll practices and benefits
until December 31, 2013. As of January 1, 2014, you will move to the standard
Westell benefit programs except for vacation accrual which will be set to four
(4) weeks per year.


Relocation:


This position is based in Chicago and will obviously require you and your family
to move to within commuting distance of our headquarters at 750 N. Commons
Drive, Aurora, IL. You will be paid a one-time “Relocation Bonus” of $35,000
upon showing documentation of a lease (of at least 3 months) or purchase of a
residence in the Chicago area. In addition, reasonable and documented costs of
your travel between St. Louis and Chicago will be reimbursed by the Company for
a period of up to two months from your start date. The Relocation Bonus Plan
payment is a gross amount. All appropriate withholdings will apply.


Termination


The Company may terminate your employment with or without Cause (as defined
below) at any time. If your employment is terminated by the Company for any
reason other than Cause, death or disability the Company shall pay you a
lump-sum payment equal to 50% of the sum of: (A) your base salary in effect
immediately prior to the date of termination; and (B) your target cash bonus for
the fiscal year in which the date of termination occurs. Payment of this
lump-sum amount is subject to the execution of a release of claims (in a form
satisfactory to the Company) within 30 days of the date of termination. Upon
termination for Cause, you shall only be entitled to receive base salary and
regular benefits through the effective date of such termination.


“Cause” shall mean: (i) theft, dishonesty, fraudulent misconduct, unauthorized
disclosure of trade secrets, gross dereliction of duty or other grave misconduct
on the part of you (the "Executive") that is substantially injurious to the
Company or its subsidiaries; (ii) the Executive's willful act or omission that
he knew would have the effect of materially injuring the reputation, business or
prospects of the Company or its subsidiaries; (iii) the failure by Executive to
comply with a particular directive or request from the Board of either the
Company or the Operating Subsidiary regarding a matter material to either
company, and the failure thereafter by Executive to reasonably address and
remedy such noncompliance within thirty (30) days (or such shorter period as
shall be reasonable or necessary under the circumstances) following Executive's
receipt of written notice from such Board confirming Executive's noncompliance;
(iv) the taking of an action by Executive regarding a matter material to either
the Company or the Operating Subsidiary, which action Executive knew at the time
the action was taken to be specifically contrary to a particular directive or
request from the Board of the Company, (v) the failure by Executive to comply
with the written policies of the Company or the Operating Subsidiary, including
expenditure authority, and the failure thereafter by Executive to reasonably
address and remedy such noncompliance within thirty (30) days (or such shorter
period as shall be reasonable or necessary under the circumstances) following
Executive's receipt of written notice from such Board confirming Executive's
noncompliance, but such opportunity to cure shall not apply if the failure is
not curable; (vi) Executive's engaging in willful, reckless or grossly negligent
conduct or misconduct which, in the good faith determination of the Company's
Board, is materially injurious to the Company or one or more of the Company's
subsidiaries, monetarily or otherwise; (vii) the aiding or abetting a competitor
or other breach by the Executive of his fiduciary duties to the Company or any
or one or more of the Company's subsidiaries for which he serves as officer or
director; (viii) a material breach by Executive of his obligations of
confidentiality or nondisclosure or (if applicable) any breach of Executive's
obligations of




--------------------------------------------------------------------------------




noncompetition or nonsolicitation under this offer; (ix) the use or knowing
possession by Executive of illegal drugs on the premises of any of the Company
or its subsidiaries; (x) Executive is convicted of, or pleads guilty or no
contest to, a felony or a crime involving moral turpitude; or (xi) the
Executive's consent to an order of the Securities and Exchange Commission for
the Executive's violation of the federal securities laws.


Upon termination of your employment, you and your covered dependents will be
eligible for medical coverage continuation as provided under the Consolidated
Omnibus Budget Reconciliation Act (COBRA).  Unless otherwise prohibited by law,
the Company will continue to pay its portion of the health benefits that you
were receiving immediately prior to your termination for a six (6) month period,
provided that, (i) the Company funded amount shall not be greater than that
amount covered prior to your separation from employment, adjusted for applicable
premium increases, and (ii) your continued receipt of Company funded health
benefits pursuant to this paragraph shall terminate prior to the expiration of
the six (6) month continuation period upon your becoming eligible for coverage
by a health plan of any subsequent employer.  You agree you will notify Westell
within one week of your becoming eligible for group insurance coverage through
another employer.


Cancellation of Prior Agreements:


Your earned incentive bonus for Q1 of FY13 will be paid according to the terms
of the Letter Agreement dated March 11, 2013 when the accounting for Q1 is
completed (expected in late July 2013). Beyond that one-time payment, this offer
supersedes, substitutes for and replaces the terms of Letter Agreement dated
March 11, 2013 between you and Westell, Inc. Upon acceptance of this offer, the
Letter Agreement dated March 11, 2013, and all prior agreements between you and
Kentrox or between you and the Company and its subsidiaries, will be terminated,
null and void and have no continuing force or effect.


Appointment Subject to Board Approval:


The appointment as an Executive Officer and the above arrangements are
conditioned upon and subject to final approval of the Company Board of Directors
and its Compensation Committee, and will not be effective until such approval
has been granted and once approved will become effective as of July 8, 2013.


Other Matters


By signing below, you also acknowledge that the information, observations and
data obtained during the course of employment by the Company concerning the
business and affairs of the Company and its subsidiaries or of third parties
that the Company may be required to keep confidential (the “Westell Company
Information”) are confidential and are the property of the Company or of such
third parties. You hereby agree that you shall not at any time, whether during
employment with the Company or subsequent to termination of employment, disclose
to any unauthorized person or use for your own account or for the account of any
third party any Westell Company Information without the Company's prior written
consent, unless and then only to the extent the Westell Company Information
becomes generally known to and available for use by the public other than as a
result of your acts or failure to act. You shall use your best efforts to
prevent the unauthorized misuse, espionage, loss or theft of the Westell Company
Information. You also further agree to deliver to the Company at the termination
of employment, or at any other time the Company may request in writing, all
memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company that your may then possess or
have under your control.




--------------------------------------------------------------------------------




Whether or not you are entitled to severance pay, you also agree that you will
not, for twelve (12) months following termination: (i) induce or attempt to
induce any person who is employed by Westell or its subsidaries in any capacity
to leave such person's position, or in any way interfere with the relationship
between the Company and its subsidiaries and such person, or (ii) hire directly
or through another entity, in any capacity, any person who was employed by
Westell or its subsidiaries within twelve (12) months prior to termination of
employment or during the twelve (12) months after termination, unless and until
such person has been separated from employment with the Company or its
subsidiaries for at least six (6) months.


* * * * *


Sincerely,                        


/s/ Richard S. Gilbert


Richard S. Gilbert    
President and Chief Executive Officer    








Accepted:


/s/ Richard S. Cremona            06/20/2013    
(signed)            (date)




